DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 16, 2020 and February 11, 2022 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Drawings
	The drawings filed on June 16, 2020 are accepted. 

Specification
	The specification filed June 16, 2020is accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. KR-10-2018-0046124 (translation of Korean application submitted with IDS filed on 02/11/2022) [hereinafter Kim].

As per claim 1, Kim teaches a method for learning procedural knowledge by a procedural knowledge learning apparatus, the method comprising:
 generating procedural knowledge data by connecting unit knowledge that is generated from each episode through interaction with a user (description of embodiments, pages 7 and 8); 
storing the procedural knowledge data generated from each episode in a short-term memory (i.e., short term memory data, description of embodiments, pages 7 and 8);
estimating data to be long-term memorized from the procedural knowledge data stored in the short-term memory (description of embodiments, pages 7 and 8); and 
converting the estimated data into long-term memory data and storing the long-term memory data in a long-term memory (i.e., long term memory data, description of embodiments, pages 7 and 8).

As per claim 7, Kim teaches an apparatus for learning procedural knowledge, the apparatus comprising: 
a short-term memory network that stores procedural knowledge data as short-term memory data in short-term memory, and outputs a key value for finding a solution to a current input from the short-term memory based on the current input and a key value immediately output from the short-term memory (i.e., short term memory data, description of embodiments, pages 7 and 8);
a long-term memory network that stores long-term memory data in long-term memory, and outputs a key value for finding a solution to the current input from the long-term memory based on the current input and a key value immediately output from the long-term memory (i.e., long term memory data, description of embodiments, pages 7 and 8); and 
a controller that generates the procedural knowledge data by connecting unit knowledge that is generated each episode through interaction with a user, transfers the procedural knowledge data to the short-term memory network, estimates data to be converted into the long-term memory data among the procedural knowledge data, and transfers the estimated data to the long-term memory network as the long-term memory data (i.e., long term memory data, description of embodiments, pages 7 and 8).

As per claim 11, Kim teaches a method for providing service in which a service providing apparatus suggests a solution to a request of user, the method comprising: 
receiving a request from the user (i.e., user interacting with a robot, description of embodiments, pages 7 and 8); 
providing a solution to the request based on data recorded to the short-term memory network and the long-term memory network (i.e., short term memory data, description of embodiments, pages 7 and 8);
storing procedural knowledge data corresponding to the process from the request to the solution as a result generated from one episode in the short-term memory network (i.e., short term memory data, description of embodiments, pages 7 and 8); and 
storing at least a part of the procedural knowledge data stored in the short-term memory to the long-term memory network by long-term memorizing (i.e., long term memory data, description of embodiments, pages 7 and 8).

As per claims 2 and 8, Kim further teaches the method wherein the estimating includes determining procedural knowledge data that is repeated a predetermined number of times or more as the data to be long-term memorized (description of embodiments, pages 7 and 8).

As per claim 3, Kim further teaches the method wherein the determining includes determining procedural knowledge data having similarity of a predetermined threshold or more among the procedural knowledge data that is repeated a predetermined number of times as the data to be long-term memorized (description of embodiments, pages 7 and 8).

As per claims 4, 9 and 13, Kim further teaches the method wherein the storing of the long-term memory data includes storing the procedure knowledge data having the same procedure and different results in a predetermined region of the long-term memory (description of embodiments, pages 7 and 8).

As per claims 5, 10 and 14, Kim further teaches the method wherein the storing of the long-term memory data includes storing procedure knowledge data having different procedures and the same result in a predetermined region of the long-term memory (description of embodiments, pages 7 and 8).

As per claims 6 and 15, Kim further teaches the method further comprising: outputting a key value for finding the solution to a current input based on the current input and a key value immediately output from the short-term memory and outputting a key value for finding the solution to a current input based on the current input and a key value immediately output from the long-term memory (description of embodiments, pages 7 and 8).

As per claim 2, Kim further teaches the method wherein the storing of at least a part of the procedural knowledge data includes converting procedural knowledge data that is repeated a predetermined number of times or more with similarity of a predetermined threshold or more among data stored in the short-term memory network into data to be long-term memorized (description of embodiments, pages 7 and 8).

	As per claim 16, Kim further teaches the method wherein the request includes a request for coordination of fashion style (description of embodiments, pages 7 and 8).



 	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEEMNET W DADA whose telephone number is (571)272-3847. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BEEMNET W. DADA
Primary Examiner
Art Unit 2435



/BEEMNET W DADA/Primary Examiner, Art Unit 2435